Name: Commission Regulation (EEC) No 1890/82 of 13 July 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7 . 82 Official Journal of the European Communities No L 207/ 17 COMMISSION REGULATION (EEC) No 1890/82 of 13 July 1982 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 355, 10 . 12. 1981 , p. 26 . No L 207/ 18 Official Journal of the European Communities 15 . 7. 82 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 }07.01-15 f 07.01 All New potatoes 1 392 252-1 1 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 1 07.01-33 f 07.01 DI Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.01-451 07.01-47 ] 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 GII Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 GIV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 343 62-23 18-00 50-01 5-22 10 070 19-85 4-19 1.7 07.01-67 ex 07.01 H Garlic 8 322 1 506-92 435-90 1 211-08 126-44 243 832 480-76 101-49 1.8 07.01-71 07.01 K Asparagus 30 217 5 471-72 1 582-77 4 397-52 459-12 885 368 1 745-67 368-53 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-751 07.01-771 07.01 M Tomatoes 1 284 232-58 67-27 186-92 19-51 37 634 74-20 15-66 1.11 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 1 740 314-82 91-21 252-74 26-50 51 318 100-67 21-28 1.12 07.01-93 07.01 S Sweet peppers 2 442 442-19 127-91 355-38 37-10 71 551 141-07 29-78 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 050 371-21 107-37 298-33 31-14 60 065 118-43 25-00 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 928 349-27 101-03 280-70 29-30 56 516 111-43 23-52 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 8 442 1 528-74 442-21 1 228-62 128-27 247 362 487-72 102-96 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 600 1 557-40 450-50 1 251-65 130-68 252 000 496-86 104-89 2.5 08.02 AI Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17 v  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2 079 376-49 108-90 302-57 31-59 60 919 120-11 25-35 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 902 344-41 99-62 276-80 28-89 55 729 109-88 23-19 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 839 333-03 96-33 267-65 27-94 53 887 106-25 22-43 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 I 08.02-37 )  Tangerines and others 3 174 574-91 166-30 462-04 48-24 93 025 183-41 38-72 15. 7 . 82 Official Journal of the European Communities No L 207/19 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 360 246-30 71-24 197-94 20-66 39 853 78-57 16-58 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 249 407-36 117-83 327-39 34-18 65915 129-96 27-43 2.8.2 ex 08.02-70  pink 2 500 452-79 130-97 363-90 37-99 73 266 144-45 30-49 2.9 08.04-11 08.04-19 08.04 A 1 Table grapes 7 637 1 382-93 400-03 1 111-43 116-04 223 769 441-20 93-14 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 377 611-62 176-92 491-55 51-32 98 966 195-13 41-19 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 4 278 774-65 224-08 622-57 65-00 125 345 247-14 52-17 08.06-38 2.12 08.07-10 08.07 A Apricots 2 192 397-03 114-84 319-08 33-31 64 242 126-66 26-74 2.13 ex 08.07-32 ex 08.07 B Peaches 5 025 909-92 263-20 731-29 76-35 147 233 290-29 61-28 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 677 846-92 244-98 680-65 71-06 137 038 270-19 57-04 2.15 08.07-51 1 Cherries 758-00 219-63 608-5308.07-55 J 08.07 C 4 191 63-82 123 559 242-40 51-24 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 3 678 66615 192-69 535-37 55-89 107 789 212-52 44-86 2.17 08.08-11 1 08.08-15 I 08.08 A Strawberries 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-11 ex 08.09 Water melons 903 163-53 47-30 131-43 13-72 26 461 52-17 11-01 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 244 406-36 117-54 326-58 34-09 65 753 129-64 27-36 2.20 ex 08.09-90 ex 08.09 Kiwis 17 360 3 143-67 909-35 2 526-51 263-78 508 671 1 002-94 211-73